Case 1:20-cv-02482-JMS-DML Document 44 Filed 01/25/21 Page 1 of 1 PageID #: 723




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 BAR INDY LLC, et al.                            )
                                                 )
                            Plaintiffs,          )
                                                 )
                       v.                        )      No. 1:20-cv-02482-JMS-DML
                                                 )
 MARION COUNTY PUBLIC HEALTH                     )
 DEPARTMENT, et al.                              )
                                                 )
                            Defendants.          )

                                          Order
       According to Federal Rule of Civil Procedure 5(d), disclosures made under

 Rule 26(a)(1) "must not be filed until they are used in the proceeding or the court

 orders filing." Therefore, the court STRIKES the Rule 26 initial disclosures filed by

 plaintiffs (Dkt. 38) on January 22, 2021, but acknowledges they were served.

       Further, according to Local Rule 26-2, “(d)iscovery materials (whether

 discovery requests, responses, or deposition transcripts) may not be filed with the

 court except in the following circumstances . . . .” Therefore, the court directs the

 Clerk to STRIKE plaintiffs' request for production of documents (Dkt. 40) and

 interrogatories (Dkt. 41) filed on January 25, 2021.

        So ORDERED.

         Date: 1/25/2021                  ____________________________________
                                             Debra McVicker Lynch
                                             United States Magistrate Judge
                                             Southern District of Indiana




 Distribution:
 All ECF-registered counsel of record via email generated by the court’s ECF system
